Citation Nr: 0723871	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability characterized as 
depression, to include as secondary to the veteran's service 
connected lumbar spine disability.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

3.  Entitlement to an increased evaluation for residuals of 
lumbar strain, with degenerative disc disease of the 
lumbosacral spine, postoperative status, with arthritis, 
currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985, and from June 1986 to September 1988.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from several decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, that denied the veteran's claims of entitlement to 
service connection for a psychiatric disability characterized 
as depression and a cervical spine disability, and continued 
the 40 percent evaluation for residuals of lumbar strain, 
with degenerative disc disease of the lumbosacral spine, 
postoperative status, with arthritis.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in 
September 2006.

The issue of entitlement to service connection for a 
psychiatric disability characterized as depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a decision dated September 2001, the RO denied service 
connection for a psychiatric disability characterized as 
depression.  The veteran did not timely perfect an appeal of 
this decision, and it therefore became final.

2.  The evidence received since the unappealed September 2001 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a psychiatric disability characterized as depression.

3.  The preponderance of the evidence of record is against a 
finding that a cervical spine disability is related to 
service or a service-connected disability.

4.  The objective findings associated with the residuals of 
lumbar strain, with degenerative disc disease of the 
lumbosacral spine, postoperative status, with arthritis do 
not exceed severe intervertebral disc syndrome or severe 
limitation of motion.  The findings do not more nearly 
approximate a finding of pronounced intervertebral syndrome, 
a finding of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, or a finding 
of ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The September 2001 decision of the RO, which denied 
service connection for a psychiatric disability characterized 
as depression, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September 2001 RO 
decision, which denied service connection for a psychiatric 
disability characterized as depression, is new and material 
and the claim for service connection for a psychiatric 
disability characterized as depression is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

3.  A cervical spine disability was not incurred in or 
aggravated by active military service, nor is it secondary to 
any service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for an evaluation in excess of 40 percent, 
for residuals of lumbar strain, with degenerative disc 
disease of the lumbosacral spine, postoperative status, with 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243-8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in July 2002.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA and private outpatient treatment records and 
reports of VA examinations.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran veteran's claims of 
entitlement to service connection for a cervical spine 
disability and an increased rating for his service connected 
back disability, and reopening and remanding the issue of 
entitlement to service connection for a psychiatric 
disability characterized as depression, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter explaining the provisions of Dingess to him 
in March 2006.  For the above reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.

The veteran's claim of entitlement to service connection for 
a psychiatric disability characterized as depression was 
initially denied by a September 2001 rating decision.  That 
decision was based primarily on the fact that, although a 
June 2001 report of VA examination found the veteran to have 
a diagnosis of an adjustment disorder with depressed mood 
secondary to his lumbar spine disorder, that disability was 
at that time found to be in remission; therefore the veteran 
was found to not have a current disability for which service 
connection could be granted.  The veteran did not appeal this 
decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2006).

Since this rating decision is final, the veteran's current 
claim of service connection for a psychiatric disability 
characterized as depression may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished 


fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability characterized as 
depression.  In this regard, the Board finds material the 
report of March 2003 outpatient treatment which indicates 
that the veteran has a diagnosis of major depressive 
disorder, in early remission, and that the veteran would need 
long term anti depressant treatment due to the chronic nature 
of his depression.

As this evidence pertains directly to the question of whether 
the veteran has a current psychiatric disability, the Board 
finds this evidence both new and material, and the veteran's 
claim of entitlement to service connection for a psychiatric 
disability characterized as depression is reopened.

Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cervical spine 
disability, either as directly related to service or as 
secondary to the veteran's service connected lumbar spine 
disability.  In this regard, the Board notes that private and 
VA records do indicate that the veteran is currently 
receiving treatment for cervical radiculopathic symptoms, 
specifically, multiple cervical epidural steroid injections, 
and that the veteran has been diagnosed with degenerative 
disc disease of the cervical spine.  However, the evidence of 
record does not show that this disability is related to 
service or to the veteran's service connected lumbar spine 
disability.  The veteran has testified that a VA doctor told 
him that his cervical spine disability was due to his 
service-connected lumbar spine disability, but never wrote 
that information down.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran's service medical records are negative for 
complaints of, or treatment for, any cervical spine 
disability.  The Board notes that the earliest evidence of 
record indicating that the veteran has a cervical spine 
disability comes from a December 2002 VA examination report, 
which indicates that the veteran reported at that time that 
he started to have problems with neck pain in the posterior 
cervical area radiating up into the occipital area, 
especially on the left side, starting about 18 months prior.  
This would place the start of his symptomatology somewhere in 
mid 2001, over 15 years after the veteran's separation from 
service.  Furthermore, the report of that December 2002 VA 
examination, while indicating that the veteran had 
degenerative disc disease of the cervical spine, with 
decreased range of motion of the cervical spine and evidence 
of left C6 radiculopathy, also indicated that the examiner 
was unable to relate this disability to the trauma that the 
veteran sustained in 1982 in service, specifically, a blow to 
the head with loss of consciousness, due to the long interval 
of time since the trauma.

Thus, considering the amount of time that has passed between 
the development of this disability and the veteran's 
separation from service, considering that no evidence of 
record has related this disability either directly to service 
or as secondary to the veteran's lumbar spine disability, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased evaluation for a disability of 
the lumbar spine, currently evaluated as 40 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 40 percent, 
for the veteran's service connected low back disability, have 
not been met.  To warrant a higher rating under Diagnostic 
Code 5293, in effect prior to September 23, 2002, the veteran 
would have to be found to have pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  In this regard, the Board notes the 
report of August 2002 VA examination indicated that the 
veteran reported no radiation of symptomatology to his legs.  
He was noted to have range of motion of forward flexion of 0 
to 45 degrees, and essentially no extension, with lateral 
flexion to 30 degrees bilaterally.  There was no muscle spasm 
or absent ankle jerk noted.  The report of March 2006 VA 
examination indicated that the veteran's forward flexion was 
to 45 degrees, with 10-15 degrees of lumbar extension, and 15 
or 20 degrees of lateral flexion right and left.  There was 
no muscle spasm or ankle drop noted.  The Board does not find 
this level of symptomatology, with no finding of muscle spasm 
or significant neurological deficit, to be consistent with a 
finding of pronounced intervertebral disc syndrome, such that 
a higher rating would be warranted under this code,  

As to a higher rating under Diagnostic Code 5292 in effect 
prior to September 23, 2002, the Board notes that the veteran 
is already receiving the maximum rating under that code.

Under the criteria for Diagnostic Code 5293, newly in effect 
in September 2002, a higher evaluation would require 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined in that code as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The Board finds that the preponderance of the 
evidence of record does not show that the veteran has had 
incapacitating episodes of at least six weeks during a 12 
month period such that a higher rating would be warranted.  
In fact, while the veteran testified, in his hearing in 
September 2006, that he had been prescribed bed rest by a 
physician, neither the veteran's private, nor his VA 
treatment records, indicate that the veteran has been 
prescribed bed rest by his physician for this disability for 
any length of time.  As the Board finds that there is no 
evidence of incapacitating episodes of at least six weeks 
during a twelve month period, as incapacitating episodes are 
defined under the relevant Diagnostic Code, the Board finds 
that a higher rating would not be warranted under this code 
as well.

Finally, as to a higher rating under the newest Diagnostic 
Code, 5243, the veteran would be required to have unfavorable 
ankylosis of the entire thoracolumbar spine.  While the 
veteran does have significant limitation of motion of his 
lumbar spine, the evidence of record, to include the reports 
of the veteran's March 2006 and August 2002 VA examinations, 
does not indicate that the veteran's spine has any ankylosis 
of any kind, such that a higher evaluation would be warranted 
under this code.  There is no showing of motor, sensory or 
other deficit that would warrant a separate evaluation for 
neurological manifestations of the veteran's degenerative 
disc disease.  Thus the Board also finds that a higher rating 
would not be warranted under this code as well.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
the veteran's service connected low back disability, under 
any of the applicable codes.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a psychiatric disability characterized 
as depression is granted; to this extent only, the veteran's 
claim is granted.

Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability, is denied.

Entitlement to an increased evaluation for a disability of 
the lumbar spine, currently evaluated as 40 percent 
disabling, is denied.


REMAND

The Board notes that the veteran was previously found to a 
have a diagnosis of an adjustment disorder with depressed 
mood secondary to his lumbar spine disorder, for which he was 
denied service connection, because this disability was found 
to be in remission.  However, recent evidence appears to 
indicate that the veteran may be undergoing continuing 
treatment for a major depressive disorder.  The Board finds 
that the veteran should be provided with a VA examination, in 
order to determine whether the veteran currently has any 
psychiatric disability related to service or his service 
connected lumbar spine disability.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination by a psychiatrist to 
determine the nature and etiology of any 
diagnosed psychiatric disorder.  All 
indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, and 
particularly the June 2001 report of VA 
psychiatric examination which indicated 
that the veteran was diagnosed with an 
adjustment disorder with depressed mood 
secondary to his service-connected lumbar 
spine disorder.  

Following the examination, the examiner 
is requested to render an opinion as to 
whether there is a 50 percent probability 
or greater that any psychiatric 
disability diagnosed is related to 
service or his service connected lumbar 
spine disability.  A complete rationale 
for any opinion expressed should be 
provided.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


